DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-12, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al. (EP 3761687).
Regarding claims 1, 9, and 17, LEE teaches responsive to a client device having a Subscriber Identity Module (SIM) card (Fig. 1, 196, SIM) therein connecting to a mobile network from a mobile network operator (Fig. 10, 1001, a first SIM is inserted to the electronic device 101), receiving authentication of the client device based on the SIM card (Fig. 11 1105, the first server 108-1 may transmit a response to the electronic device 101, in response to receiving information for user authentication); receiving forwarded traffic from the client device; and processing the forwarded traffic according to policy ([0159] the electronic device 101 may use a network (e.g., a cellular network) provided by a communication operator related to the first server 108-1), wherein the policy is determined based on one of a user of the client device  (Fig. 10  1003, the first SIM may be a physical SIM, which is inserted to the electronic device 101 after being detached from the external electronic device 103, including a first profile corresponding to sign-up information for a communication operator of a user of the electronic device 101 from the external electronic device 103) and a type of the client device (Fig. 3, 101 Electronic Device, 103 External Electronic Device), each being determined based on the SIM card (Fig. 6A).  
Regarding claims 2, 10, and 18, LEE teaches wherein the client device is one of an Internet of Things (IoT) device and a mobile device (Fig. 6A, UE).  
Regarding claims 3 and 11, LEE teaches wherein an identity of the user is determined based on an International Mobile Equipment Identity (IMEI) of the SIM card ([0176] authorization for using a communication service provided by the first server 108-1 after accessing the first server 108-1). For example, the processor 210 may transmit an IMEI of the electronic device 101 to the first server 108-1 through the second wireless communication circuit).  
Regarding claims 4 and 12, The method of claim 1, wherein the SIM card is preprogrammed for access to the cloud-based system ([0126] an authentication operation performed through a cloud server connected in communication with the electronic device 101).  
Regarding claims 8, 16, and 20, LEE teaches wherein the forwarded traffic is forwarded over an Application-aware Networking (APN) network (Fig. 1, 146 APPLICATION).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (EP 3761687) in view of Goeringer et al. (US 20200092254).
Regarding claim 5, 13, 19, LEE does not expressly teach the SIM card is configured to implement a secure tunnel from the SIM card. Goeringer teaches [0039] For devices with strong security, DSDN system can be used to create VPN tunnels to add a layer of protection to a devise and devices to which they are connected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Goeringer in order to provide network level security protections for different types of devices, such as a network of Internet of Things (IoT) devices or other systems of wired and or wirelessly interconnected devices ([0003], Goeringer).
Regarding claims 7, 15, LEE does not expressly teach wherein the secure tunnel utilizes any of Transport Layer Security (TLS), Secure Sockets Layer (SSL), and Datagram TLS (DTLS). Goeringer teaches [0106] Credential sets that may be compatible some or all of the embodiments described herein include, without limitation, device or user certificates such as Extensible Authentication Protocol (EAP), EAP Transport Layer Security (EAP-TLS), EAP-TTLS Password Authentication Protocol (PAP), Subscriber Identity Module (SIM) based credentials for mobile operators, such as EAP Subscriber Identity Module (EAP-SIM)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Goeringer in order to provide network level security protections for different types of devices, such as a network of Internet of Things (IoT) devices or other systems of wired and or wirelessly interconnected devices ([0003], Goeringer).

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nelson (US 11190981) discloses Fig. 4 and Col. 11 Line 1, Any one or more of such cloud based servers may be a HSS server 322 configured to authenticate SIM cards associated with the private cellular network (e.g., a SIM card activate in UE 310) and/or a SIM card of an MNO with an associated UE roaming on the private cellular network at the customer site.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467